Case 1:20-cv-03774-GPG Document 1 Filed 12/23/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO                                  FILED
                                                                              UNITED STATES DISTRICT COURT
Civil Action No. __________________________                                        DENVER, COLORADO
                                                                                      1:34 pm, Dec 23, 2020

EEOC Charge# 32A-2019-00628 with NRTS issued on 9/29/2020                      JEFFREY P. COLWELL, CLERK

=================================================================

CHUNYI XU                                ​                     ​Plaintiff Pro Se

9097 W. Floyd Ave., Lakewood, CO 80227

chunyixu@yahoo.com​            (720)891-6503

v.

Edwin Salem                                                   ​Defendant 1

edwin_salem@dpsk12.org​ (720)384-7475

Rhonda Juett                                                  ​Defendant​ 2

rhonda_Juett@dpsk12.org​ (720)423-5750



DENVER PUBLIC SCHOOLS​                                        ​Defendant​ 3

Mary Gray                                                     Defendant 3 Counsel

mgray@semplelaw.com​            ​(303)595-0491

1120 Lincoln St. Suite 1308, Denver, CO 80203
=================================================================

                       EMPLOYMENT DISCRIMINATION COMPLAINT

     A. CLAIMS

        A1.​ Defendants’ conducts were discriminatory and retaliatory on the basis below:

            ​ ​ race     ​   ​religion       ​ ​ accent   ​ ​ age

        A2. ​Conducts in the following incidents/areas, for examples:
     ​ Manipulated jobs with threatening and reduction on 7/30/2018, 9/24/2018, 1/15/2019,
1/31/2019, 6/4/2019, etc.
Case 1:20-cv-03774-GPG Document 1 Filed 12/23/20 USDC Colorado Page 2 of 2




    ​ Used Discriminative terms and different work conditions without equipment and support
    ​ Never took actions with neglect against Racism starting on 12/13/2018
    ​ Fabricated Religion with discrimination and with job threat on 1/15/2019
   ​ Massive harassment and retaliation toward observations and performance evaluation
   ​ Failed to execute plans agreed on 1/28/2019 and 2/3/2019, and covered up the
discriminative HR investigation throughout all appeals and level-II grievance since 4/1/2019
   ​ Failed to provide the reserved gown for HS graduation on 5/22/2019 with threatening
    ​ Stalked on 2/3/2019 job fair, sabotaged on 8/19/2019 and disparaged during experience
checking, CDE licensing
    ​ Received “NM” annual evaluation on 5/31/2019 after I complained and met with
Superintendent Anthony Smith around 5/18/2019
    ​ Failed to pay equally


       A3. ​Supporting facts including, but NOT all:
    ​ Written documents including emails, agreements, scheduled workload and meeting minutes
    ​ Colleagues/Students’ affidavits/depositions/photos/A.V.
    ​ Witness contacts (Ms. Smith, Mr.Noriega, Mr. O’Brien, Mr. Jiang, Mr. Huxen, ​former
Senior Students, ​as well as Union Director Mr.Grosso)
    ​ Outside documents from CDE, EEOC, etc.
    ​ Unemployment fact from Colorado Labor Department


   B. Request for relief​,​ such as
      B1. Month’s unemployment loss and career disruption
       B2. Year’s mental depression because defendants ​refused​ to mediate through EEOC
       B3. Teacher license cost about $10K
       B4. Salary shortage & Additional penalty together $1 Million payment from Defendants

   C. Under Federal Rule and under penalty of perjury​ by signing below, I certify and
      declare that the information in this complaint is true and correct to my best knowledge.

CHUNYI XU

12/23/2020
                                               2
